Citation Nr: 9919144	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  95-36 013	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for colon cancer, 
including as due to herbicide agent exposure.

3. Entitlement to service connection for erythroplakia of the 
palate, including as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1973.  This appeal arises from a June 1995 rating 
decision which denied service connection for PTSD, as well as 
for both colon cancer and erythroplakia of the palate, 
including as due to herbicide agent exposure.

The Board notes that, in a September 1996 rating decision, 
the RO, in pertinent part, denied compensation for colon 
cancer under the provisions of 38 U.S.C.A. § 1151 (West 
1991).  The Board finds that a December 1996 statement by the 
veteran may reasonably be construed as a Notice of 
Disagreement therewith, but the RO did not issue a Statement 
of the Case.  As the 38 U.S.C.A. § 1151 claim has not been 
properly developed or certified on appeal and is not 
inextricably intertwined with a claim currently on appeal, 
the 38 U.S.C.A. § 1151 claim is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1. The veteran does not have a current medical diagnosis of 
PTSD, and the claim for service connection is not 
plausible.

2. The record contains no competent medical evidence linking 
the veteran's colon cancer found many years after service 
to his military service or any incident thereof, including 
exposure to herbicide agents, and the claim for service 
connection is not plausible. 

3. The record contains no competent medical evidence linking 
the veteran's erythroplakia of the palate found many years 
after service to his military service or any incident 
thereof, including exposure to herbicide agents, and the 
claim for service connection is not plausible. 


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for colon cancer, including 
as due to herbicide agent exposure.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998). 

3. The veteran has not submitted evidence of a well-grounded 
claim for service connection for erythroplakia of the 
palate, including as due to herbicide agent exposure.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the provisions of 38 U.S.C.A. § 5107 (a), the 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims are well-grounded.  A claim is well-grounded when it 
is plausible.  In Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), the U.S. Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1999) 
(hereinafter, the "Court") held that a plausible claim is 
one which is meritorious on its own or capable of 
substantiation.  A claim need not be conclusive, but only 
plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If the claim is not 
well-grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Tidwell v. West, 11 Vet. App. 242 
(1998).

With chronic disease shown as such in service (or within an 
applicable presumptive period), subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent cause.  
For the showing of chronic disease in service, a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic," is required.  
Continuity of symptomatology is  required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303 (1998). 

If the chronicity provision is not applicable, a claim may 
still be well-grounded on the basis of § 3.303(b) if the 
disorder is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Savage v. Gober, 10 
Vet. App. 488 (1997).

1.  Service connection for PTSD

  a.  Factual Background

The veteran's service personnel records indicate that he 
served with a beachmaster unit, aboard the Apollo 15 Prime 
recovery ship, and aboard the USS Mandrake.  Form DD214N 
indicates that the veteran received the Vietnam Service Medal 
and the Vietnam Campaign Medal, but does not indicate that he 
received awards, medals, or citations for combat.

The service medical records are negative for treatment for 
any injuries incurred as a result of combat.  The veteran was 
psychiatrically normal on pre-service examination of June 
1969, and no additional defects were noted on physical 
inspection at the time of entry into active service in 
September 1969.  The service medical records show treatment 
for acute fatigue and dizziness, and ongoing headaches as a 
result of a bucket reportedly falling on the veteran's head 
from a height of 15 to 20 feet.  The accident occurred in 
December 1970 and the veteran was briefly hospitalized in 
January 1971 for 4 days for a mild concussion.  A concussive 
syndrome was also diagnosed in January 1971.  In November 
1971, ongoing headaches were noted, and the possibility of 
petit mal seizures with onset following his prior concussion 
was suggested.  The examiner prescribed treatment with 
medications for headaches.  

On evaluation in November 1971 for possible petit mal 
seizures, the veteran reported that, since his concussion, he 
had suffered from blank spells lasting three to five seconds 
and occurring at least four to five times per week, and at 
times many times per day, with a headache, the sensation of 
being off in a dream or not in contact, and decreased vision.  
After further history was obtained from the veteran and 
physical examination, the assessment was that there was no 
evidence of a neurologic disease, and that the veteran's 
history strongly suggested an anxiety disorder.  

On psychiatric and neurological consultation in January 1972, 
a history was noted of recurrent headaches and dizzy spells, 
insomnia, irritability, difficulty getting along with 
associates, nail biting, and constant scratching.  
Excoriations were noted on the arms and legs.  These symptoms 
reportedly had followed the veteran's being struck on the 
head a year ago.  The veteran felt that his symptoms were 
interfering with his functioning.  He was not motivated for 
continued service.  He complained of being bothered by being 
closed-in and confined.  A recent history was noted of 
frequent sick bay visits with numerous physical complaints 
for which no pathology was found.  Objectively, the veteran 
was cooperative and pleasant, though slightly anxious.  There 
was no evidence of neurosis, psychosis, or organic disease.  
The assessment was that the veteran's symptoms were due to a 
chronic character disorder that would likely persist until he 
was discharged from service, reflective of difficulties in 
adjustment.  The diagnosis was personality disorder, not 
otherwise specified, manifested by nervousness, headaches, 
and somatic complaints.  Administrative separation from 
service was recommended, as was a trial of minor 
tranquilizers.  

Subsequently in January 1972, the examiner noted that the 
veteran had been seen five times since October 1971, and the 
assessment was that he had benefited maximally from 
neuropsychiatric and neurological consultation and medical 
therapy, so that he now could be discharged from service.  A 
Valium prescription was continued.   

In August 1972, the veteran was seen for complaints of 
headache, vertigo, blurred vision, and having passed out 1 
hour ago, after feeling dizzy.  A history of past head trauma 
was noted.  Objectively, there was a lump, soft swelling, and 
tenderness over the occipital area of the head.  Neurological 
examination was negative.  The assessment was seizure 
disorder of unknown etiology.  A subsequent evaluation the 
same day noted the veteran's history, and after examination, 
the diagnosis was post-traumatic headache versus functional 
syncope, probably secondary to a neuropsychiatric disorder.

The veteran was psychiatrically normal on separation 
examination of September 1973.  

In October 1994, the veteran submitted a claim including for 
service connection for PTSD.

The claims folder contains no record of psychiatric 
evaluation or treatment post service until November 1994.  

The veteran underwent VA medical evaluation in November 1994 
for complaints of cold sweats at night, getting up in the 
middle of the night, and having nightmares about being struck 
on the back of the head.  The veteran was noted to have been 
a Vietnam combat veteran.  He reported having had an accident 
during combat operations, and that he did not lose any 
friends in Vietnam, but saw multiple corpses.  He also 
reported that he tended to isolate himself, and that he would 
become hostile upon seeing Vietnamese persons.  He denied a 
history of drug or alcohol use.  Objectively, the veteran was 
coherent, cooperative, alert, oriented in   3 spheres, and 
euthymic.  He was not psychotic and denied violent ideas.  
The examiner diagnosed PTSD and organic personality syndrome.  

In his September 1995 Substantive Appeal, the veteran 
reported being stationed in service aboard the USS Firedrake 
from 1969 to 1971, and thereafter being with beachmasters and 
flying in and out of Vietnam in large helicopters that were 
engaged in shooting rice boats, with bodies lying below and 
being scattered everywhere.  He reported that he personally 
did not do any of the shooting but witnessed the events.  The 
veteran named two high school friends who reportedly died in 
Vietnam, and a cousin who had been a Prisoner of War (POW) in 
Vietnam for five years.  Attached to VA Form 9 was a copy of 
a book cover to a book reportedly co-authored by his cousin, 
about the cousin's experiences as a POW in Vietnam.

In August 1997, the U.S. Army & Joint Services Environmental 
Support Group (ESG) (subsequently redesignated as USASCRUR - 
the U.S. Armed Services Center for Research of Unit Records) 
confirmed that the person whom the veteran stated was his 
cousin had in fact been a POW in Vietnam for a period of five 
years from February 1968 to February 1973.  Also provided by 
the ESG were histories pertaining to the USS Firedrake.  
However, these histories did not report that the USS 
Firedrake engaged in combat operations in during the Vietnam 
era.  To the contrary, the histories indicated that the USS 
Firedrake was an ammunition ship engaged in servicing other 
ships during its operations, and only provided circuits of 
ship-to-ship service while off the coast of Vietnam.  In the 
several histories provided, no casualties were reported to 
have been suffered by soldiers aboard the ship during the 
Vietnam era.  The ship completed its final mission by 
returning to port in the vicinity of San Francisco in October 
1970.

On VA psychiatric examination of September 1998, the veteran 
reported that he had served aboard ship in Vietnam and had 
served as a beachmaster with Special Forces, but he denied 
being in combat.  He denied knowing why he was being 
examined.  The veteran also denied any current emotional 
problems or other current major problems, reporting only that 
he occasionally would talk about Vietnam with his friends.  
He reported being thankful that he returned from Vietnam in 
one piece.  He denied having any PTSD symptoms.  He stated 
that he was a hard worker, got along well with others, and 
had a fairly productive life.  It was noted that he was 
currently employed as a crane operator at a Navy depot, where 
he had been employed for the past 26 years.  He described his 
mood as good and his affect as broad-ranging.  He did not 
report any anxiety or psychotic disorder, and denied any 
history of difficulties with drugs or alcohol.  His past 
medical history was notable for a bucket dropping on his head 
in service with occasional headache residuals thereafter, 
frequent lesions on the skin that were "burned off," and 
colon cancer in 1994.  The veteran denied any other 
significant medical problems.  His psychiatric history was 
negative for inpatient or outpatient treatment.  

On objective examination, the veteran was well-groomed, in no 
acute distress, cooperative, and believed to be a very 
reliable historian.  He was also polite, alert, oriented, 
with good eye contact, and without unusual mannerisms or 
tics.  Speech was normal in rate, rhythm, volume, and 
quantity, and was goal-directed.  Affect was broad-ranged.  
Thought processes were clear, coherent, and goal-directed, 
without obsessions, compulsions, delusions, or 
hallucinations.  There was no evidence of major concentration 
or memory disturbances.  Judgment and insight were good.  The 
examiner diagnosed no psychiatric disability.  

  b.  Analysis

The veteran contends that he is entitled to service 
connection for PTSD.  As noted above, in order for a claim to 
be well-grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  See 
Caluza and Tidwell.

With regard to PTSD, the VA regulations reflect recognition 
that symptoms attributable to PTSD often are not manifested 
in service.  Accordingly, service connection for PTSD 
requires current medical evidence establishing a clear 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  
38 C.F.R. 
§ 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service." 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998).

In this case, a diagnosis of PTSD was assigned by a VA 
examiner in November 1994, but the Board finds that that 
diagnosis was erroneously based on the veteran's report that 
he had engaged in combat in Vietnam.  The veteran 
subsequently reported that he did not engage in combat.  On 
VA psychiatric examination in September 1998, the veteran 
specifically denied having engaged in combat in Vietnam, 
reporting that in service he had served aboard a ship and had 
otherwise served with Special Forces as a beachmaster.  The 
Board finds these reports to be consistent with notations on 
the veteran's Form DD214N.  The claims folder as a whole, 
including ships histories furnished by USASCRUR, contains no 
evidence of his having engaged in combat or having suffered 
combat-related injuries, other than statements made at the 
November 1994 VA examination noted above.  "An opinion based 
upon an inaccurate factual premise has no probative value."  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see LeShore V. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence". . . and cannot enjoy 
the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)).  As the veteran's 
report of combat service which served as the basis for the 
November 1994 diagnosis of PTSD was subsequently retracted or 
otherwise contradicted by the veteran, and inasmuch as the 
veteran on VA examination of September 1998 specifically 
denied having participated in combat in Vietnam, and he was 
determined not to be suffering from any psychiatric 
disability on that examination, the Board concludes that the 
November 1994 diagnosis of PTSD based upon reports of combat 
was erroneous and cannot be relied upon for purposes of well-
grounding the veteran's claim for service connection. 

The September 1998 VA psychiatric examiner examined the 
veteran for signs and symptoms of PTSD, yet found the veteran 
to suffer from no psychiatric disability.  Further, at that 
examination the veteran alleged no psychiatric difficulties 
and complained of no symptoms of PTSD.  

While it is true that lay evidence may provide sufficient 
support for a claim of service connection, and it is error 
for the Board to require medical evidence to support that lay 
evidence (see Caluza), where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although in this case the veteran at one time 
alleged that he suffered from PTSD, that allegation cannot 
substitute for the competent medical opinion of current 
disability necessary to well-ground the veteran's claim for 
service connection for PTSD.  In the absence of a current 
medical diagnosis of PTSD, the Board finds that the claim for 
service connection for PTSD is not well-grounded, and the 
appeal is denied.

2.  and  3.  Service connection for colon cancer and 
erythroplakia 
of the palate as due to herbicide agent exposure 

The veteran contends that he incurred colon cancer and 
erythroplakia of the palate as a result of exposure to 
herbicide agents in service in Vietnam.

The record in this case contains VA medical records showing 
outpatient treatment and hospitalization of the veteran for 
colon cancer and erythroplakia of the palate, which records 
indicate that both of these disorders were first medically 
identified and diagnosed many years post service.  According 
to VA medical records within the claims folder, colon cancer 
was first medically identified by colonoscopy in October 
1994, and an erythematous patch later diagnosed as 
erythroplakia of the palate was first medically identified in 
October 1993.

In view of the facts that the service medical records show no 
findings or diagnoses of colon cancer or erythroplakia of the 
palate, and that these disorders were first medically 
identified many years post service, and because there is no 
competent medical opinion in the record to attribute their 
onset to military service or any incident thereof, the Board 
finds that the veteran has not presented a well-grounded 
claim for service connection for either of these disorders on 
a direct service-incurrence or presumptive basis.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998); Caluza; Tidwell.  As 
noted above, in order for a claim to be well grounded, there 
must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza; Tidwell.

With respect the claims for service connection as residuals 
of exposure to herbicide agents, the Board notes that a 
veteran who, during active service, served in the Republic of  
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R.  § 3.309(e) (1998), shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  Diseases or 
disorders which have been positively associated with 
herbicide exposure are chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, Hodgkin's 
disease, non-Hodgkin's lymphoma, respiratory cancers, 
multiple myeloma, and soft-tissue sarcomas.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).   Furthermore, in August 1996, the 
VA determined that presumptive service connection was not 
warranted for disorders for which the VA had not specifically 
determined warranted a presumption of service connection.  
See "Diseases Not Associated With Exposure to Certain 
Herbicide Agents," 61 Fed. Reg. 41442 (August 8, 1996).  In 
this case, neither the colon cancer nor erythroplakia of the 
palate which have been diagnosed post service are among the 
disorders which have been specifically associated with 
exposure to herbicide agents under 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e), and the Board thus finds no such basis upon 
which to grant service connection for those disorders.  

In the case of Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a veteran was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure even if the disability in question was 
not among statutorily-enumerated disorders which were 
presumed to be service related, the presumption not being the 
sole method for showing causation.  Hence, a claimant may 
establish service connection for colon cancer and 
erythroplakia of the palate by presenting evidence which 
shows that it was as likely as not that these disorders were 
caused by inservice herbicide agent exposure.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  However, the veteran has presented no 
competent medical evidence causally linking colon cancer or 
erythroplakia of the palate to exposure to herbicide agents 
in service. 

The veteran's own allegations of incurrence of colon cancer 
and erythroplakia of the palate as a result of exposure to  
herbicide agents in service are mere lay statements of 
medical causation or medical diagnosis, and as such are not 
competent for purposes of establishing a well-grounded claim; 
competent medical evidence is required.  Espiritu v. 
Derwinski,  2 Vet. App. 492 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); King v. Brown, 5 Vet. App. 19, 21 
(1993). 

In the absence of competent medical evidence linking the 
veteran's colon cancer or erythroplakia of the palate to his 
military service or any incident thereof, or linking such 
disorders to exposure to herbicide agents in service, the 
Board finds that the claims for service connection for colon 
cancer and erythroplakia of the palate are not well-grounded, 
and the appeals are denied.  


ORDER

Evidence of well-grounded claims not having been submitted 
with respect to the issues of service connection for PTSD, 
and for colon cancer and erythroplakia of the palate, 
including as due to herbicide agent exposure, the appeals are 
denied.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals



 

